Filed 3/4/21 P. v. Burke CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX
                                                                             2d Crim. No. B306419
THE PEOPLE,                                                                 (Super. Ct. No CR16935)
                                                                               (Ventura County)
     Plaintiff and Respondent,

v.

DEBRA BURKE,

     Defendant and Appellant.


       Debra Burke appeals an order denying her petition for
resentencing under Penal Code section 1170.95.
       We appointed counsel to represent Burke on this appeal.
After examination of the record, her counsel filed an opening brief
requesting the court to make an independent review under People
v. Wende (1979) 25 Cal.3d 436.
       On January 21, 2021, we sent notice to Burke of her right
to file a supplemental brief containing any contention she wished
us to consider. She did not file a supplemental brief.
      After examination of the record, we are satisfied that no
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp.
441, 443.)
      We affirm the order.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             TANGEMAN, J.




                                2
                    David M. Hirsch, Judge

               Superior Court County of Ventura

                ______________________________


     Jennifer A. Mannix, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                               3